Title: From George Washington to Benjamin Lincoln, 2 August 1782
From: Washington, George
To: Lincoln, Benjamin


                  
                     Sir,
                     Head-Qrs Newburgh 2d August 1782
                  
                  As it is highly essential to the discipline as well as Appearance of the Troops & that they should be furnished with Colours, I could wish they might be forwarded as soon as possible, for I am informed they are already purchased.  There is a Deficiency of about 30 Drums & 20 Fifes (as you will perceive by the Inspection Returns) which should likewise be supplied.
                  The Bearer is charged with the general Return of the Army, the Inspection Returns & musters for the Month of June.  I have the Honor to be &c.
                  
               